Dismissed and Opinion filed February 27, 2003








Dismissed and Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00156-CV
____________
 
THE BANK OF SANTA FE, Appellant
 
V.
 
WEINGARTEN REALTY INVESTORS, Appellee
 

 
On
Appeal from the 334th District Court 
Harris
County, Texas
Trial
Court Cause No. 01-24832
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed January 28, 2002.
On February 21, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed February 27, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.